REVERSE and REMAND; and Opinion Filed July 8, 2015.




                                        ±cJ


                                            In The
                                  (Cutirt of Apj.wais
                         YFiftti Ufttrftt of &cNzui at Uattaui
                                     No. 05-14-00831-CV

         DALLAS DRAIN COMPANY, INC. AND KEVIN TRAVIS, Appellants
                                  V.
              KEVIN D. WELSH AND KELLY A. WELSH, Appellees

                      On Appeal from the 14th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-13-09129

                            MEMORANDUM OPINION
                         Before Justices Bridges, Fillmore, and Brown
                                  Opinion by Justice Fillmore

       The trial court granted summary judgment in favor of appellees Kevin D. Welsh and

Kelly A. Welsh on their claims against appellants Dallas Drain Company, Inc. and Kevin Travis.

Dallas Drain and Travis appeal [he summary judgment, and Dallas Drain appeals the denial of its

motion to extend post-judgment deadlines. In six issues on appeal, appellants assert: (I) because

appellees’ motion for summary judgment on their negligence and breach of implied warranty

claims was supported only by an improper deemed admission, the [rial court erred by flnding

appellees met their summary judgment burden; (2) no summary judgment evidence establishes

appellants are builders and, therefore, the trial court erred by granting summary judgment on

appellees’ breach of implied warranty claims; (3) appellees failed to support their breach of

implied warranty of habitability claim with summary judgment evidence that the dwelling at

issue was not habitable: (4) [he trial court erred by flnding appellees conclusively established